Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A:    delivery of the injectable filler via the cannular syringe into a region adjacent a lateral periosteum of zygoma
Species B:   delivery of the injectable filler via the cannular syringe into a region adjacent an alar rim
Species C:   delivery of the injectable filler via the cannular syringe at a level of a nasal bone periosteum into a region adjacent one or more of a concavity of a nasal dorsum deviation or a depression of the nasal dorsum
Species D:   delivery of the injectable filler via the cannular syringe into a region to highlight light reflective surfaces of a nasal tip
Species E:   delivery of a curvilinear bead of the injectable filler via the cannular syringe into 20a region adjacent a vermillion cutaneous junction
Species F:  delivery of the injectable filler via the cannular syringe into a region adjacent a central philtral column
Species G:  delivery of the injectable filler via the cannular syringe into a region adjacent a base of columellar

Species I:   delivery of the injectable filler via the cannular syringe into a region adjacent a space of a glabellar furrows produced by release of a cleft
Species J:   delivery of the injectable filler via the cannular syringe into a region adjacent a border of an upper lip and nasolabial fold
Species K:   delivery of the injectable filler via the cannular syringe into a region adjacent a 15nipple
Species L:   delivery of the injectable filler via the cannular syringe into a region adjacent a nipple-areolar complex
Species M:   delivery of the injectable filler via the cannular syringe into a region adjacent interdental gingival
Species N:   delivery of the injectable filler via the cannular syringe into a region adjacent a vocal cord
	Species O:     delivery of the injectable filler via the cannular syringe into a region adjacent a distal gastro-esophageal juncture
	Species P:    delivery of the injectable filler via the cannular syringe into a region adjacent an ureterovesical junction for at least one of ureteral reflux and female incontinence.
	Species Q:   delivery of the injectable filler via the cannular syringe into a region adjacent a 20functional internal sphincter
	Species R:  delivery of the injectable filler via the cannular syringe into a region adjacent a nipple

	Species T:  delivery of the injectable filler via the cannular syringe into a region adjacent a vaginal introitus
	Species U:  delivery of the injectable filler via the cannular syringe into a region adjacent an anal sphincter
	Species V:  delivery of the injectable filler via the cannular syringe into a region adjacent a collateral ligament of a joint
	Species W: delivery of the injectable filler via the cannular syringe into a region adjacent 15articular surfaces of a joint
	Species X:  delivery of the injectable filler via the cannular syringe into a region adjacent a tendon
	Species Y:   delivery of the injectable filler via the cannular syringe into a region adjacent a depressed scar
	Species Z:   delivery to the region subsequent to generation of the region by release of the depressed scar from deeper structures
	Species AA:  delivery of the injectable filler via the cannular syringe into a region adjacent soft tissue contour deformity
	Species AB:    delivery of the injectable filler via the cannular syringe into a region adjacent a deformity including a deficit of subdermal tissue
	Species AC:   delivery of the injectable filler via the cannular syringe into a region adjacent a weight-bearing anatomical structure

	Species AE:    delivery of the injectable filler via the cannular syringe into a region adjacent a perimeter of epiglottis
	Species AF:    delivery of the injectable filler via the cannular syringe into a region adjacent a philtral column and alar base
	Species AG:   delivery of the injectable filler via the cannular syringe into a region adjacent an alar rim and nasal tip
	Species AH:    delivery of the injectable filler via the cannular syringe into a region adjacent a posterior border of a soft palate and posterior pharynx
	Species AI:   the injectable 20filler is configured for induction of rejuvenative fibroplasia in pre-existing collagen containing tissues such as the dermis for treatment of wrinkles and thinning of skin

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JING RUI OU/            Primary Examiner, Art Unit 3771